t c memo united_states tax_court john robert forrest v petitioner v commissioner of internal revenue respondent docket no filed date john robert forrest v pro_se cheryl m d rees for respondent memorandum opinion dinan special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 to the internal_revenue_code in effect for the taxable years in unless otherwise indicated all section references are respondent determined deficiencies in petitioner's federal income taxes and additions to tax for the years as follows year deficiency dollar_figure additions to tax sec_6651 sec_6654 dollar_figure dollar_figure dollar_figure dollar_figure --- dollar_figure dollar_figure dollar_figure the issues for decision are whether petitioner received and failed to report income during the taxable years in issue whether petitioner is liable for the sec_6651 additions to tax for failure_to_file his returns for the taxable years in issue whether petitioner is liable for the sec_6654 additions to tax for failure to make estimated income_tax payments for and and whether we should impose a penalty on petitioner pursuant to sec_6673 some of the facts have been stipulated and are so found the stipulations of fact and attached exhibits are incorporated herein by this reference petitioner resided in grimstead virginia on the date the petition was filed in this case petitioner did not file federal_income_tax returns for the taxable years in issue he was a 50-percent partner in forrest seafood company fsc during the taxable years in issue he received guaranteed payments from fsc which he has stipulated issue all rule references are to the tax_court rules_of_practice and procedure were self-employment_income during the taxable years in which such payments were received he has also stipulated that respondent properly determined the amounts of his distributive shares of fsc's income loss and deductions for the taxable years in issue the first issue for decision is whether petitioner received and failed to report income during the taxable years in issue petitioner has stipulated to all of the adjustments in the statutory_notice_of_deficiency except for the unreported interest_income determined from information returns received by respondent petitioner has not asserted any reasonable dispute with respect to the accuracy of the information returns cf sec_6201 based on the record we find that petitioner has failed to prove any error in respondent's determinations of his unreported income rule a accordingly we hold that petitioner received and failed to report income during the taxable years in issue in the amounts determined by respondent the second issue for decision is whether petitioner is liable for the sec_6651 additions to tax for failure_to_file his returns for the taxable years in issue sec_6651 imposes an addition_to_tax for failure to timely file a return unless the taxpayer establishes that such failure is due to reasonable_cause and not due to willful neglect reasonable_cause requires the taxpayer to demonstrate that he exercised ordinary business care and prudence and was nonetheless unable to file a return within the prescribed time 469_us_241 willful neglect means a conscious intentional failure or reckless indifference id pincite the addition_to_tax equal sec_5 percent of the tax required to be shown on the return if the failure_to_file is for not more than month with an additional percent for each additional month or fraction of a month during which the failure_to_file continues not to exceed a maximum of percent sec_6651 based on the record we find that petitioner has failed to prove that his failure_to_file his returns was not due to willful neglect or that such failure was due to reasonable_cause we therefore hold that petitioner is liable for the sec_6651 additions to tax the third issue for decision is whether petitioner is liable for the sec_6654 additions to tax for failure to make estimated income_tax payments for and unless the taxpayer demonstrates that one of the statutory exceptions applies imposition of the sec_6654 addition_to_tax is mandatory where prepayments of tax either through withholding or by making estimated quarterly tax_payments during the course of the taxable_year do not equal the percentage of the only explanation that petitioner provided for his failure_to_file was that he conscientiously object s to being in the social_security system and there is no way that he know s of to avoid that other than to not file total liability required under the statute sec_6654 99_tc_202 petitioner bears the burden of proving his entitlement to any exception 78_tc_304 petitioner did not make any estimated_tax payments for or nor has he shown that any of the statutory exceptions are applicable in this case we therefore hold that petitioner is liable for the sec_6654 additions to tax for and the fourth issue for decision is whether we should impose a penalty on petitioner pursuant to sec_6673 whenever it appears to this court that proceedings before it have been instituted or maintained by the taxpayer primarily for delay or the taxpayer's position in such proceeding is frivolous or groundless the court in its discretion may require the taxpayer to pay to the united_states a penalty not in excess of dollar_figure sec_6673 and b a position maintained by a taxpayer in the tax_court is frivolous if it is contrary to established law and unsupported by a reasoned colorable argument for change in the law 791_f2d_68 7th cir we find that petitioner's arguments made in his trial memorandum and his objection at trial to his participation in the social_security system are clearly frivolous petitioner has caused this court to waste its limited resources on his erroneous interpretations of the internal_revenue_code which he knew or should have known are completely without merit in view of the foregoing we will exercise our discretion under sec_6673 and require petitioner to pay a penalty to the united_states in the amount of dollar_figure to reflect the foregoing decision will be entered for respondent
